DETAILED ACTION

The Amendment filed by Applicant on 09/29/2021 is entered.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 09/29/2021 are not considered. The Amendment with respect to claims 40 and 49 are fuzzy and not legible. The Applicant has to provide another Claim Amendment where the print is clear. Thus, the Examiner maintains the previous rejection. This rejection is FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s) 40-49 remains rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al., US 2013/0210965 A1 (hereinafter “Hamilton”). Hamilton teaches a composition comprising 10-50 wt. % wood pulp fiber (i.e., cellulose filament) and 45-85 wt. % thermoplastic polymer. See Hamilton, Abstract. Hamilton further teaches a composition comprising a 0.2-10 wt. % compatibilizer (e.g., polyolefin grafted with maleic anhydride). See Hamilton, [0041] – [0043]. Hamilton further teaches thermoplastic polymers (e.g., polylactic acid, ABS, polyolefins) and glass fibers. See Hamilton, [0036] – [0038] & [0044]. Hamilton further teaches extrusion methods to form composites. Furthermore the composition are substantially identical, the resulting physical properties of melt flow rate and translucency will inherently to present in the present compositions. See In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 In re Best, 195 USPQ 430 (CCPA 1977); In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995).

The claims are examined in the broadest light possible. The Applicant points out the present application teaches a process that leads to fibre-reinforced composites of superior mechanical properties. The Examiner contends the claims are directed to composites and not further narrowed to fiber-reinforced composites and “superior” mechanical properties must have quantified properties. The Applicant has amended claim 40 to include a compatibilizer comprising a maleic anhydride content and molecular weight. Hamilton teaches a litany of compatibilizer ([0042]) while the current specification does not specifically note what compatibilizer is employed in the current invention or state how the compatibilizer is different and distinct from the compatibilizer list in Hamilton.

The Applicant further argues the current invention requires a different mean not taught in Hamilton to introduce wood pulp and as a result cannot lead to a composite comprising conformable wood pulp. This distinction pertains to a method step; however, the claims are directed to a product. The Examiner contends based on teachings found in Hamilton one of ordinary skill would place wood pulp fibers that are tube-like See MPEP 2143. “There are three possible sources for a motivation to combine references: the nature of the problem to be solved, the teachings of the prior art, and the knowledge of persons of ordinary skill in the art.”  See In re Rouffet, 149 F.3d 1350, 1357, 47 USPQ2d 1453, 1457-58 (Fed. Cir. 1998).  Hamilton teaches wood pulp fibers are uniformly dispersed within a thermoplastic polymeric matrix. Hamilton is directed to providing wood pulp fiber that is conformable. The teaching of a particular step for introducing wood pulp fiber is outside the scope of the claim; however, Hamilton provides teaching of steps producing dispersed chemical wood pulp fibers. See Hamilton, [0050].  Therefore, claims 40-49 are deem as being unpatentable over Hamilton.

Claims 50-59 remain rejected under 35 U.S.C. 103 as being unpatentable over Hamilton in view Hamilton in view of Mallikarjun et al., U.S. Patent No. 5,442,041 (hereinafter “Mallikarjun”). Hamilton differs from the present invention in that the present invention requires a vacuum extrusion process. Mallikarjun teaches the use of a blowing agent under vacuum to remove volatile impurities in a thermoplastic resin. See Mallikarjun, Abstract; col., lines 17-36. In view of Mallikarjun, one having an ordinary skill in the art would be motivated to modify Hamilton by using a vacuum extrusion step to remove volatiles.  Such modification would be obvious because one would expect that the use of composites as taught by Hamilton would be similarly useful and applicable to the thermoplastic resins taught in Mallikarjun.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762